CRAVE URI EVER DENT CRUD RMCHON F GH FREHEOE RAR Bi

 

PART I - To be completed by appellant within ten days Of filing the notice of appeal

Short Title: United States v. Joseph Maldonado-Passage District: Western District of Oklahoma

District Court Number: CR-18-227-SLP Circuit Court Number: 29-6010
Name of Attorney: William P. Earley, Kyle E. Wackenheim

 

 

Name of Law Firm: Federal Public Defender's Office for the Western District of Oklahoma

Address of Firm: 2/5 Dean A. McGee, Suite 109, Oklahoma City, Oklahoma 73102

Telephone of Firm: 405-609-5930 Attorneys for: Joseph Maldonado-Passage
Name of Court Reporter: Emily Eakle Telephone of Reporter: 405-609-5403

 

PART fl - COMPLETE SECTION A OR SECTION B

SECTION A - | HAVE NOT ORDERED A TRANSCRIPT BECAUSE
A transcript is not necessary for this appeal, or
The necessary transcript is already on file in District Court
The necessary transcript was ordered previously in appeal
number

 

 

SECTION B - | HEREBY ORDER THE FOLLOWING TRANSCRIPT:
(Specify the date and proceeding in the space below)

 

 

 

 

 

 

Voir dire:_March 12, 2019 ; Opening Statements: i
Trial proceedings: March 25-29; April 1-2, 2019 ; Instruction Cnf:_March 29, 2019
Jury Instructions: ; Closing Arguments: ;
Post Trial Motions: ; Other Proceedings: Sentencing hearing January 22,2020

 

 

(Attach additional pages if necessary)

[ ]Appel lant will pay the cost of the transcript.
My signature on this form is my agreement to pay for the transcript ordered on this form.

This case is proceeding under the Criminal Justice Act.
NOTE: Leave to proceed in forma pauperis does not entitle appellant to a free transcript. An
order of the district court allowing payment for the transcript at government expense must be
obtained. See 28 U.S.C. §753(f).

 

CERTIFICATE OF COMPLIANCE
| certify that | have read the instructions on the reverse of this form and that copies of this
transcript order form have been served on the court reporter (if transcript ordered), the Clerk
of U.S. District Court, all counsel of record or pro se parties, and the Clerk of the U.S. Court
of Appeals for the Tenth Circuit. | further certify that satisfactory arrangements for payment for
any transcript ordered have been made with the court reporter(s).

Signature of Attorney/Pro Se: S/ William P. Earley Date; February 11, 2020

 

PART Ill - TO BE COMPLETED BY THE COURT REPORTER
Upon completion, please file one copy with the Clerk of the U.S. Court of Appeals and one copy
with the Clerk of the U.S. District Court.

Date arrangements for payment completed: —~<-~2U -20 2779

Estimated completion date: S-2U- Dcev37

Estimated number of pages: __f. (©

| certify that | have read the instructions on the reverse side and that adequate arrangements for
payment have been made.

 

 

 

<a .
Signature of Court Reporter: (¢c( 4 Dall 2. Date:_ - 4 - QROQO

A-8 Transcript Order Form 4/97

 
